Name: 94/362/EC: Commission Decision of 20 June 1994 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  marketing
 Date Published: 1994-06-28

 Avis juridique important|31994D036294/362/EC: Commission Decision of 20 June 1994 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) Official Journal L 159 , 28/06/1994 P. 0061 - 0062COMMISSION DECISION of 20 June 1994 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) (94/362/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 87/293/EEC (3), as amended by Decision 93/320/EEC (4), has authorized methods for grading pig carcases in Ireland;Whereas the Government of Ireland has requested the Commission to authorize the application of new formulas for the calculation of the lean meat content of carcases in the framework of the grading methods provided for in Decision 87/293/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 87/293/EEC is hereby amended as follows:1. Article 1a is deleted.2. Point 3 of Part 1 of Annex I is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 50,16 - 0,772 x1 + 0,324 x2where^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.This formula shall be valid for carcases weighing between 40 and 100 kilograms.`3. Point 3 of Part 2 of Annex I is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 53,41 - 0,786 x1 + 0,266 x2where^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.This formula shall be valid for carcases weighing between 40 and 100 kilograms.`4. Point 3 of Part 3 of Annex I is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 67,57 - 0,459 x1 - 0,310 x2where^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = the minimum thickness of backfat (including rind) in millimetres, measured on the midline of the split carcase covering the lumbar muscle (M. glutaeus medius).This formula shall be valid for carcases weighing between 40 and 100 kilograms.`5. Annex II is deleted.Article 2 This Decision is addressed to Ireland.It shall apply from 1 July 1994.Done at Brussels, 20 June 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 146, 6. 6. 1987, p. 66.(4) OJ No L 123, 19. 5. 1993, p. 34.